Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This communication is in response to the application filed on 09/28/2020.
	Claims 1-20 are pending.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/28/2020 is in compliance with the provisions of 37 C.F.R. § 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4-5, 8, 10-11, 14 and 17-18 are rejected under 35 U.S.C. § 103 as being unpatentable over Dong (Pub. No. US 2014/024191 A1) in view of NTP (Huston, Geoff. "Protocol basics: the network time protocol." APNIC Lab 10.03 (2014).)

Regarding claim 1, Dong teaches a system for controlling operation of a motor connected to a motor controller, the system comprising: a first Ethernet communication interface in the motor controller configured to transmit a position read request from the motor controller to the motor at a first periodic interval (Dong Fig. 4 & ¶ [0024], the master controller 344 [motor controller] polls the encoder 314 “based on a predetermined polling frequency”; see also Fig. 3 & ¶ [0016], “A rotor motor 310 rotates the rotating gantry…A rotor encoder 314, located on the rotating gantry”; see also ¶ [0009], “a master motion controller (344) configured to control rotational motion of the rotating gantry and translational motion of the subject support over the communications network.”; see also ¶ [0022], communication network can be an EtherCAT (“Ethernet for Control Automation Technology”) which requires an Ethernet interface) an encoder operatively connected to the motor, the encoder configured to generate an output signal corresponding to an angular position of the motor (Dong ¶ [0016], “A rotor encoder 314, located on the rotating gantry”; see also ¶ [0016], “A rotor encoder 314, located on the rotating gantry 302, determines an angular rotational position of the rotating gantry 304”); and a communication module mounted proximate to the motor operatively connected to the motor controller, the communication module including: a second Ethernet communication interface (Dong ¶ [0022], communication network can be an EtherCAT (“Ethernet for Control Automation Technology”) which requires an Ethernet interface), and a processor configured to: execute at a second periodic interval, obtain a sampled value of the output signal corresponding to the angular position of the motor from the encoder at a start of the second periodic interval (Dong ¶ [0016], “A rotor encoder 314, located on the rotating gantry 302, determines an angular rotational position of the rotating gantry 304.” – this determination is inherently done at a periodic interval/sampling rate), and transmit the sampled value of the output signal corresponding to the angular position of the motor to the motor controller in response to receiving the position read request, wherein the motor controller is configured to control operation of the motor responsive to receiving the sampled value of the output signal from the communication module (Dong ¶ [0024], master controller polls the encoder for angular position information which it uses to control the rotor motor).
Dong does not explicitly teach a second periodic interval synchronized to the first periodic interval.
However, NTP teaches a second periodic interval synchronized to the first periodic interval (NTP page 4/9, “adjust the local clock so that is synchronized with the server”).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Dong and NTP to teach synchronizing periods/clocks to enhance coordination, stability, and accuracy NTP pages 1-2 of 9. Furthermore, this is merely combining prior art elements (controllers, motors, etc.) according to known methods (synchronizing devices according to methods used by the NTP protocol) to yield predictable results (enhancing coordination, stability and accuracy). MPEP 2143(I).

Regarding claim 4, Dong and NTP teach The system of claim 1. Dong furthermore teaches wherein: the first periodic interval and the second periodic interval each include a first portion and a second portion the position read request and the sampled value of the output signal are transmitted during the first portion (Dong Fig. 4 & ¶ [0024], the master controller 344 polls the encoder 314 for rotating gantry position based on a predetermined polling frequency) and at least one additional data packet is transmitted during the second portion (Dong Fig. 4 & ¶ [0027], “the master motion controller 344 can poll the horizontal and vertical encoders 334 and 340 for tabletop horizontal and base vertical position information (feedback) based on a predetermined polling frequency”).

Regarding claim 5, Dong and NTP teach The system of claim 4. Dong furthermore teaches at least one sensor mounted proximate to the motor, the at least one sensor configured to generate a feedback signal corresponding to a measured operating condition, wherein the processor is further configured to: receive the feedback signal, and generate the at least one additional data packet with a sampled value of the feedback signal (Dong Fig. 4 & ¶ [0027], “the master motion controller 344 can poll the horizontal and vertical encoders 334 and 340 for tabletop horizontal and base vertical position information (feedback) based on a predetermined polling frequency”).

Regarding claim 8, Dong teaches a communication module configured to be mounted proximate to a motor for use in controlling operation of the motor, the communication module comprising: an Ethernet communication interface (Dong ¶ Fig. 3 & [0022], communication network 342 can be an EtherCAT (“Ethernet for Control Automation Technology”) which requires an Ethernet interface); and a processor configured to: execute at a first periodic interval, in a motor controller operatively connected to the motor, obtain a sampled value of an encoder feedback signal at a start of the first periodic interval, wherein the encoder feedback signal is generated by an encoder mounted to the motor and wherein the encoder feedback signal corresponds to an angular position of the motor, receive a position read request from the motor controller, wherein the position read request is transmitted from the motor controller at the second periodic interval, and transmit the sampled value of the encoder feedback signal to the motor controller in response to receiving the position read request, wherein the motor controller is configured to control operation of the motor responsive to receiving the encoder feedback signal from the communication module (Dong Fig. 4 & ¶ [0024], the master controller 344 [motor controller] polls the encoder 314 for position information “based on a predetermined polling frequency” and uses this information to control the rotor motor; see also Fig. 3 & ¶ [0016], “A rotor motor 310 rotates the rotating gantry… A rotor encoder 314, located on the rotating gantry 302, determines an angular rotational position of the rotating gantry 304. [determination is made at a sampling rate]”; see also ¶ [0009], “a master motion controller (344) configured to control rotational motion of the rotating gantry and translational motion of the subject support over the communications network.”).
Dong does not explicitly teach synchronize the first periodic interval of the communication module to a second periodic interval.
However, NTP teaches synchronize the first periodic interval of the communication module to a second periodic interval (NTP page 4/9, “adjust the local clock so that is synchronized with the server”).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Dong and NTP to teach synchronizing periods/clocks to enhance coordination, stability, and accuracy NTP pages 1-2 of 9. Furthermore, this is merely combining prior art elements (controllers, motors, etc.) according to known methods (synchronizing devices according to methods used by the NTP protocol) to yield predictable results (enhancing coordination, stability and accuracy). MPEP 2143(I).
Dong and NTP teach all the limitations of claim 10-11 as asserted above with regard to claims 4-5, respectively. 

Regarding claim 14 Dong teaches method for communicating at least one feedback signal between a motor controller and at least one device mounted proximate to a motor operatively connected to the motor controller, the method comprising the steps of: a communication module mounted in the motor and a motor controller (Dong Fig. 4 & ¶ [0024], the master controller 344 [motor controller] polls the encoder 314 “based on a predetermined polling frequency”; see also Fig. 3 & ¶ [0016], “A rotor motor 310 rotates the rotating gantry…A rotor encoder 314, located on the rotating gantry”; see also ¶ [0009], “a master motion controller (344) configured to control rotational motion of the rotating gantry and translational motion of the subject support over the communications network.”; see also ¶ [0022], communication network can be an EtherCAT (“Ethernet for Control Automation Technology”) which requires an Ethernet interface), sampling a position feedback signal received from an encoder at the communication module, wherein the sampling occurs at a start of the second periodic interval (Dong ¶ [0016], “A rotor encoder 314, located on the rotating gantry”; see also ¶ [0016], “A rotor encoder 314, located on the rotating gantry 302, determines an angular rotational position of the rotating gantry 304”; see also ¶ [0024], the master controller polls the encoder; see also ¶ [0022], communication network can be an EtherCAT (“Ethernet for Control Automation Technology”) which requires an Ethernet interface); receiving a position read request from the motor controller at the communication module (Dong Fig. 4 & ¶ [0024], the master controller 344 [motor controller] polls the encoder 314 “based on a predetermined polling frequency”); and transmitting the position feedback signal sampled at the start of the second periodic interval from the communication module to the motor controller responsive to the position read request (Dong ¶ [0024], master controller polls the encoder for angular position information which it uses to control the rotor motor).
Dong does not explicitly teach synchronizing a second periodic with a first periodic interval.
However, NTP teaches synchronizing a second periodic with a first periodic interval (NTP page 4/9, “adjust the local clock so that is synchronized with the server”).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Dong and NTP to teach synchronizing periods/clocks to enhance coordination, stability, and accuracy NTP pages 1-2 of 9. Furthermore, this is merely combining prior art elements (controllers, motors, etc.) according to known methods (synchronizing devices according to methods used by the NTP protocol) to yield predictable results (enhancing coordination, stability and accuracy). MPEP 2143(I).

Dong, NTP and Gunkel teach all the limitations of claims 17-18 as asserted above with regard to claim 4-5, respectively. 


Claims 2-3, 9 and 15-16 are rejected under 35 U.S.C. § 103 as being unpatentable over Dong (Pub. No. US 2014/024191 A1) in view of NTP (Huston, Geoff. "Protocol basics: the network time protocol." APNIC Lab 10.03 (2014).) and further in view of Gunkel (Pub. No. US 2022/0067974 A1).

Regarding claim 2, Dong and NTP teach the system of claim 1.
Dong does not explicitly teach obtain a transmit delay time between the first Ethernet communication interface and the second Ethernet communication interface; determine a cycle compensation time as a function of the transmit delay time and of a packet start time; and transmit the cycle compensation time and a duration of the first periodic interval.
However, NTP teaches obtain a transmit delay time between the first Ethernet communication interface and the second Ethernet communication interface (NTP page 3/9, The NTP Protocol section, client determines transmit delay); determine a cycle compensation time as a function of the transmit delay time and of a packet start time (NTP pages 3-4 of 9 transmit delay is used to adjust the local clock where the transmit delay is determined based on local time).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Dong and NTP to teach synchronizing periods/clocks to enhance coordination, stability, and accuracy NTP pages 1-2 of 9. Furthermore, this is merely combining prior art elements (controllers, motors, etc.) according to known methods (synchronizing devices according to methods set up by the NTP protocol) to yield predictable results (enhancing coordination, stability and accuracy).
Although NTP teaches a client/server architecture where the client determines an offset and a cycle, NTP does not teach the server making this determination and providing this information to the client. 
However, Gunkel teaches offloading client processing to a server and the server transmitting processing results back to the client (Gunkel ¶ [0111], “offloading client processing to the server”; see also ¶ [0109] about transmitting results of processing back from the server to the client).
It would have been obvious to combine the teachings of Dong, NTP and Gunkel to teach offloading NTP calculations to a server and then transmitting them to a client to “alleviate the burden from the client. The server may have specific hardware 330 to accelerate the processing, e.g. GPU or FPGA hardware, thereby doing the processing more efficiently than the client could do. Also, the setup may save time, given that the server may do calibration quicker than the client.” Gunkel ¶ [0111].

Regarding claim 3, Dong, NTP and Gunkel teach the system of claim 2. Dong furthermore teaches wherein the processor on the communication module is further configured to: receive a data packet from the motor controller (Dong ¶ [0024], “the master motion controller 344 can poll the encoder 314”; see also Fig. 4 & ¶ [0022], regarding EtherCAT communications network).
Dong does not explicitly teach generate a time stamp when the data packet is received; set a duration of the second periodic interval equal to the duration of the first periodic interval; and determine a start time for the second periodic cycle as a function of the time stamp and of the cycle compensation time.
However, NTP teaches generate a time stamp when the data packet is received (NTP page 3/9 client receives packet and determines offset based on elapsed time); set a duration of the second periodic interval equal to the duration of the first periodic interval (NTP page 4/9, “adjust the local clock so that is synchronized with the server”); and determine a start time for the second periodic cycle as a function of the time stamp and of the cycle compensation time (NTP pages 3-4 of 9 transmit delay is used to adjust the local clock).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Dong, NTP and Gunkel to teach synchronizing periods/clocks to enhance coordination, stability, and accuracy NTP pages 1-2 of 9. Furthermore, this is merely combining prior art elements (controllers, motors, etc.) according to known methods (synchronizing devices according to methods set up by the NTP protocol) to yield predictable results (enhancing coordination, stability and accuracy). MPEP 2143(I).

Dong, NTP and Gunkel teach all the limitations of claim 9 as asserted above with regard to claim 3. 

Dong, NTP and Gunkel teach all the limitations of claims 15-16 as asserted above with regard to claim 2-3, respectively. 

Claims 6, 12 and 19 are rejected under 35 U.S.C. § 103 as being unpatentable over Dong (Pub. No. US 2014/024191 A1) in view of NTP (Huston, Geoff. "Protocol basics: the network time protocol." APNIC Lab 10.03 (2014).) and further in view of Mikhailov (Pub. No. US 2020/0310786 A1).

Regarding claim 6, Dong and NTP teaches the system of claim 4. 
Dong does not explicitly teach wherein the at least one additional data packet is configured to be received by a device other than the motor controller and the motor controller is configured to receive the at least one additional data packet and retransmit the at least one additional data packet to the device.
However, Mikhailov teaches wherein the at least one additional data packet is configured to be received by a device other than the motor controller and the motor controller is configured to receive the at least one additional data packet and retransmit the at least one additional data packet to the device (Mikhailov ¶ [0015], “A ventilation motor is connected to the IoT controller via a relay. The IoT controller periodically samples the sensors and forwards the readings to a centrally located operations server equipped with a database which stores a history of these readings”).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Dong, NTP and Mikhailov to teach forwarding sensor readings to a server because it allows for a centralized storage of sensor data and centralized control of devices. Mikhailov ¶ [0015].
Dong, NTP and Mikhailov teach all the limitations of claims 12 and 19 as asserted above with regarding to claim 6. 

Claims 7, 13 and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over Dong (Pub. No. US 2014/024191 A1) in view of NTP (Huston, Geoff. "Protocol basics: the network time protocol." APNIC Lab 10.03 (2014).) and further in view of Brychta (Pub. No. US 2021/0286748 A1)

Regarding claim 7, Dong and NTP teaches the system of claim 1. 
Dong and NTP do not explicitly teach wherein the first Ethernet communication interface is a first single pair Ethernet communication interface and the second Ethernet communication interface is a second single pair Ethernet communication interface, the system further comprising a single pair Ethernet cable operatively connected between the first single pair Ethernet communication interface and the second single pair Ethernet communication interface.
However, Brychta teaches wherein the first Ethernet communication interface is a first single pair Ethernet communication interface (Brychta Fig. 5, single pair Ethernet interface 508 & ¶ [0041], “adapter 502 is connected to a single-pair Ethernet device 504 and its single-pair PHY 508 via cable 503”) and the second Ethernet communication interface is a second single pair Ethernet communication interface (Brychta Fig. 5, 510 & ¶ [0041], “The adapter 502 includes a dual mode single-pair ethernet interface (PHY) 510”), the system further comprising a single pair Ethernet cable operatively connected between the first single pair Ethernet communication interface and the second single pair Ethernet communication interface (Brychta Fig. 5, 503 & ¶ [0041], “adapter 502 is connected to a single-pair Ethernet device 504 and its single-pair PHY 508 via cable 503”).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Dong, NTP and Brychta to teach utilizing single pair ethernet technology because it is merely combining prior art elements according to known methods to yield predictable results. MPEP 2143(I).

Dong, NTP and Brychta teach all the limitations of claim 13 and 20 as asserted above with regarding to claim 7. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Cass (Pub. No. US 2021/0370975 A1) teaches “the main autonomous driving compute 212 can provide a command to the sensor data aggregation system 200, which can then utilize stored corresponding firmware to request the azimuth angle of the BLDC motor 202 via the motor controller (e.g., servo drive 204).” Cass ¶ [0048].
Zhohov (Pub. No. US 2022/0078099 A1) teaches “NTP algorithm is based on estimation round-trip time (RTT) between two nodes by sending 64-bits timestamps using UDP as a Transport layer protocol. The 64-bits timestamp is composed of two parts: 32 bits for seconds and 32 bits for fractional seconds. Compensation of the offset on the client's side is performed by measuring RTT to NTP server. The crucial assumption that NTP makes at this step is that the link is symmetrical and in ideal case uplink and downlink delays are equal.” Zhohov ¶ [0281].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY P TOLCHINSKY whose telephone number is (571)270-0599. The examiner can normally be reached m-f (9:30-6:30PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 571-270-3037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/G.P.T./Examiner, Art Unit 2456

/UMAR CHEEMA/Supervisory Patent Examiner, Art Unit 2456